IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                   September 21, 2011 Session

                JOHN RUFF v. REDDOCH MANAGEMENT, LLC, ET AL.

                       Appeal from the Circuit Court for Shelby County
                         No. CT00391208     James F. Russell, Judge


                 No. M2010-02609-COA-R3-CV - Filed November 30, 2011


Tenant filed suit against his former landlord and the current owner of premises that tenant
leased alleging, inter alia, breach of contract and violations of the Uniform Residential
Landlord and Tenant Act. Trial court dismissed tenant’s claim against the former landlord
holding that the landlord was exempt from suit pursuant to Tenn. Code Ann. § 66-28-305.
The court dismissed the claim against the current owner because tenant failed to comply with
the fourteen day pre-suit notice requirement at Tenn. Code Ann. § 66-28-501(a). Finding no
error, we affirm the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
P. J., M. S., and A NDY D. B ENNETT, J., joined.

John Ruff, Memphis, Tennessee, Pro Se.

Roger Alden Stone and Lisa Nicole Stanley, Memphis, Tennessee, for the appellees,
Reddoch Management, LLC, and Adams Rentals.

                                   MEMORANDUM OPINION 1




       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
I. Facts and Procedural History

      On April 1, 1997, John Ruff signed a one-year lease for an apartment located at 3805
Carnes #C, Memphis, Tennessee (“the premises”) with Adams Rentals; the monthly rent was
$250.00. After the expiration of the lease in April 1998, Mr. Ruff continued to occupy the
premises, paying $250.00 each month for the following ten years. On February 29, 2008,
Adams Rentals sold the property to Reddoch Management, LLC (“Reddoch”). On April 3,
2008, Reddoch posted a notice on Mr. Ruff’s door which stated as follows:

       Please be advised this is you [sic] 30day [sic] notice to vacate the property.
       The new owners are renovating and selling the property. You need to be out
       of the property no later than 4/30/2008. If you have any questions concerning
       this please feel free to contact our office.

Mr. Ruff paid his rent through the month of April 2008; however, Reddoch did not accept
his payment of rent for May 2008. By letter dated April 16, 2008 sent to Mr. Ruff, Reddoch
reaffirmed its intent to renovate the property and again gave Mr. Ruff notice to vacate the
premises.

       On May 2, 2008, Mr. Ruff, proceeding pro se, filed suit against Adams Rentals and
Reedy & Company Realtors in Shelby County General Sessions Court (the “Ruff suit”)
alleging an “unlawful conspiracy,” breach of rental agreement, and breach of the Uniform
Residential Landlord and Tenant Act (“URLTA”); he sought to “maintain indefinite
possession” of the property without having to pay “any monetary rent whatsoever” as well
as punitive and compensatory damages. On May 23, 2008, Mr. Ruff filed an “amended
alias” adding Reddoch to the suit. Although not reflected in the record, according to
Reddoch’s brief on appeal, Mr. Ruff’s lawsuit proceeded to a hearing on August 1, 2008 at
which the trial court dismissed his case without prejudice. Mr. Ruff did not re-file his case
but appealed the dismissal to the Shelby County Circuit Court on August 4, 2008; the case
was assigned to Division 6 of that court.

       Reddoch filed a forcible entry and detainer action against Mr. Ruff on May 16, 2008
in the Shelby County General Sessions Court (the “Reddoch suit’). On June 25, the court
held a hearing in the Reddoch suit and granted judgment to Reddoch for $894.66 and
possession of the property. Mr. Ruff subsequently vacated the premises and appealed the
judgment to the circuit court; the case was assigned to Division 2 of that court. On October
20, 2008, the court in Division 6 entered an order transferring the Ruff suit to Division 2, and
on May 15, 2009, the court in Division 2 entered an order consolidating the two appeals.




                                              -2-
       On June 15, 2010, Reddoch filed a Motion for Summary Judgment in both cases,
supported by affidavits of Jim Reedy, President of Reddoch, and Adrienne Furr, employee
of Reddoch, a statement of undisputed facts, the lease for the premises, deed to the property,
and testimony of Tina Tant, an employee of Reddoch, and testimony of Mr. Ruff given at the
hearing in General Sessions Court on June 25, 2008. Mr. Ruff filed a response to the motion,
supported by his affidavit, with exhibits, and the affidavit of Lester Waldon.2

       The trial court entered a Memorandum Opinion and Order Dismissing Cases on July
27, 2010, in which it determined, with regard to the Ruff suit, that Adams Rentals was
exempt from suit pursuant to Tenn. Code Ann. § 66-28-305 and that Mr. Ruff’s claim against
Reddoch was “fatally flawed” because he did not provide Reddoch with fourteen days notice
required by Tenn. Code Ann. § 66-28-501, before commencing the action. The trial court
dismissed the Reddoch suit sua sponte, finding that the April 3 and April 16, 2008 letters did
not comply with the notice of termination requirement at Tenn. Code Ann. § 66-28-512(b)
and that, as a consequence, Reddoch could prove no set of facts that would entitle it to a
money judgment against Mr. Ruff.3

      On August 26, 2010, Mr. Ruff filed a Motion to Alter or Amend, which the trial court
denied. Mr. Ruff appealed to this Court raising a number of issues.

II. Standard of Review

       Summary judgment is appropriate when the moving party demonstrates that there are
no genuine issues of material fact and that it is entitled to a judgment as a matter of law.
King v. Betts, ___ S.W.3d ___, 2011 WL 5617758, at *12 (Tenn. Nov. 18, 2011). A trial
court’s decision on a motion for summary judgment enjoys no presumption of correctness
on appeal. Draper v. Westerfield, 181 S.W.3d 283, 288 (Tenn. 2005); BellSouth Adver. &
Publ. Co. v. Johnson, 100 S.W.3d 202, 205 (Tenn. 2003); Scott v. Ashland Healthcare Ctr.,
Inc., 49 S.W.3d 281, 284 (Tenn. 2001); Penley v. Honda Motor Co., 31 S.W.3d 181, 183
(Tenn. 2000). We review the summary judgment decision as a question of law. Finister v.
Humboldt Gen. Hosp., Inc., 970 S.W.2d 435, 437 (Tenn.1998); Robinson v. Omer, 952
S.W.2d 423, 426 (Tenn. 1997). Accordingly, this court must review the record de novo and
make a fresh determination of whether the requirements of Tenn. R. Civ. P. 56 have been
met. Eadie v. Complete Co., Inc., 142 S.W.3d 288, 291 (Tenn. 2004); Blair v. West Town


        2
         These affidavits appear in the record as the “Affidavit of John Ruff of Undisputed Material Facts”
and “Affidavit of Lester Waldon of Undisputed Material Facts.”
        3
          The court further held that the “fundamental issue of the unlawful detainer action, i.e., that of
possession, is now moot.”

                                                   -3-
Mall, 130 S.W.3d 761, 763 (Tenn. 2004); Staples v. CBL & Assoc., 15 S.W.3d 83, 88 (Tenn.
2000).

III. Analysis

       The substantive issues raised on appeal by Mr. Ruff are premised upon his contention
that paragraph eight of the lease he signed on April 1, 1997 entitled him to uninterrupted and
indefinite possession of the property. Paragraph eight states: “The LESSOR hereby
covenants that if LESSEE shall keep and perform all of the covenants of this lease on the part
of the LESSEE to be performed, LESSOR will guarantee to LESSEE the uninterrupted
possession of the said premises.” Mr. Ruff contends that Reddoch breached this portion of
the lease when it required him to vacate the premises.

       Pursuant to paragraph three of the lease agreement, the duration of Mr. Ruff’s lease
was for one year—from April 4, 1997 to April 30, 1998. The lease expired, by its terms, on
April 30, 1998; thereafter, paragraph eight was no longer in effect. Further, the covenant in
paragraph eight is a covenant of possession and does not define the duration of tenancy or
otherwise extend the original term of the lease.

       Mr. Ruff’s argument that he is entitled to relief under the URLTA is likewise without
merit. Pursuant to Tenn. Code Ann. § 66-28-501(a), “the tenant may recover damages,
obtain injunctive relief and recover reasonable attorney's fees for any noncompliance by the
landlord with the rental agreement or any section of this chapter upon giving fourteen (14)
days' written notice.” Mr. Ruff filed suit against Reddoch on May 23, 2008 without giving
the fourteen days’ written notice as required by Tenn. Code Ann. § 66-28-501(a). The trial
court did not err in dismissing the case for Mr. Ruff’s failure to provide the requisite notice.

     Finally, we affirm the trial court’s holding that Adams Rentals is “specifically
exempted from suit” pursuant to Tenn. Code Ann. § 66-28-305, which states as follows:

       Unless otherwise agreed, a landlord who conveys premises that include a
       dwelling unit subject to a rental agreement in a good faith sale to a bona fide
       purchaser, landlord or agent, or both, is relieved of liability under the rental
       agreement and this chapter as to events occurring subsequent to written notice
       to the tenant of the conveyance and transfer of the security deposit to the bona
       fide purchaser.

Because Adams Rentals sold the property to Reddoch, a bona fide purchaser, Adams Rentals
is relieved of liability, and the trial court did not err in dismissing it from the suit.


                                              -4-
        We have considered the other issues raised by Mr. Ruff, specifically his contentions
that the Reddoch suit was barred by the “prior suit pending” doctrine and that the general
sessions and circuit courts should have granted his motions to recuse. The claims and issues
in both the Ruff and Reddoch suits were consolidated in one proceeding, and the trial court
appropriately considered the matter in accordance with the facts presented and the applicable
law; the prior suit pending doctrine did not apply. We have also reviewed the record and the
motion to recuse filed in the trial court and find no basis to conclude that the court was biased
against Mr. Ruff or was unfair in any respect; the trial court properly disposed of the issues
in the case.

IV. Conclusion

       Based on the foregoing, we affirm the judgment of the trial court. Costs of the appeal
are taxed to the appellant, John Ruff, for which execution may issue if necessary.




                                                     ___________________________________
                                                     RICHARD H. DINKINS, JUDGE




                                               -5-